Peremptory order of mandamus directing appellant, as supervisor of the town of Harrison, Westchester county, to pay certain highway orders drawn upon him by petition©*, as town superintendent of highways, in payment of the services of men and trucks employed in connection with the sanding of roads, reversed on the law and not in the exercise of discretion, without costs, and motion denied, without costs. The duty of the town superintendent of highways ended when he made the orders and transmitted them to appellant and he had no further interest in the orders or the sums to be paid under them. Therefore, he has no interest in obtaining the relief sought and the learned Special Term erred in granting the order from which the appeal is taken. (People ex rel. Schneider v. Prendergast, 172 App. Div. 215.) The other objections raised by appellant are without merit. It is not disputed that the town received the benefit of the services rendered and the trucks furnished. The persons who did the work and furnished the trucks should be paid without further delay. Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ., concur.